DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the Application filed on 09/20/19.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 09/20/19 have been acknowledged.

Priority
The examiner acknowledges that the instant application claims priority from foreign application, JP 2018-200023, filed on 10/24/18, and therefore, the claims receive the effective filing date of October 24, 2018.  







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A purchase support system comprising:
	a server including
		 a memory that stores a list of commodities and respective purchase conditions specified by a customer,
		a first network interface, and
		a first processor; and
	a terminal including
		a display,
		a camera configured to acquire an image,
		a second network interface, and
		a second processor configured to control the second network interface to transmit the acquired image to the server, wherein
	the first processor is configured to
		upon receipt of the image from the terminal, identify one or more commodities included in the image,
		determine first commodities that are included in the list of commodities and are also identified in the image, 
		generate first information indicating whether or not the first commodities satisfy the respective purchase conditions,
		generate second information indicating where the first commodities are displayed, and control the first network interface to transmit the first and second information to the terminal, and
	the second processor is further configured to
		upon receipt of the first and second information, control the display to display, in the acquired image, one or more guidance images each indicating a location of one of the first commodities and whether or not the first commodity satisfies the corresponding purchase condition.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations emphasized above are a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the method is computerized, and transmitting the image and information to and from a terminal, nothing in the claim element precludes the step from practically being performed by humans.  For example, but for the “from the terminal”, “to the terminal”, and computerized language, the steps of “stores”, “acquire”, “transmit”, “identify”, “determine”, “generate”, “generate”, “transmit”, are “display” in the context of this claim encompasses sales activities and behaviors.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
A purchase support system comprising:
	a server including
		 a memory that stores a list of commodities and respective purchase conditions specified by a customer,
		a first network interface, and
		a first processor; and
	a terminal including
		a display,
		a camera configured to acquire an image,
		a second network interface, and
		a second processor configured to control the second network interface to transmit the acquired image to the server, wherein
	the first processor is configured to
		upon receipt of the image from the terminal, identify one or more commodities included in the image,
		determine first commodities that are included in the list of commodities and are also identified in the image, 
		generate first information indicating whether or not the first commodities satisfy the respective purchase conditions,
		generate second information indicating where the first commodities are displayed, and control the first network interface to transmit the first and second information to the terminal, and
	the second processor is further configured to
		upon receipt of the first and second information, control the display to display, in the acquired image, one or more guidance images each indicating a location of one of the first commodities and whether or not the first commodity satisfies the corresponding purchase condition.

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing components) such that they amount to nothing more than mere instructions to implement or apply the abstract idea in a generic computing environment (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of a system, server, memory, first network interface, first processor, terminal, display, camera, 
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not 
In the case of claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.  
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. transmit the acquired image, transmit the first and second information) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. storing a list of commodities and respective purchase conditions) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 11 is a method reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  

Claims 2-10 are dependencies of claim 1 and claims 12-19 are dependencies of claim 11. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein the terminal is attached to a shopping cart (sales activity/behavior, the additional element only generically links the abstract idea to a particular technological environment)
wherein the terminal is a mobile terminal operated by the customer (sales activity/behavior, the additional element only generically links the abstract idea to a particular technological environment).


Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, 8, 10-12, 14, 16, 18, and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Peterson et al., U.S. 20160162971 A1 (hereafter referred to as “Peterson”).

Regarding claim 1, Peterson discloses a purchase support system comprising:
a server ([0030] – “server”) including
a memory that stores a list of commodities and respective purchase conditions [product constraint] specified by a customer ([0055] – “memory 112 may store…product constraint”; [0080] – “user may store the shopping list on a network storage device”),
a first network interface ([0043] – “network interface”), and
a first processor ([0026] – “modules may be implemented…by various types of processors”; [0046] – “processor 102”); and
a terminal ([0040] – “mobile device”) including
a display ([0042] – “display 108”),
a camera configured to acquire an image ([0047] – image sensor 104 may comprise a digital camera to capture images)
a second network interface ([0043] – “network interface”), and
a second processor configured to control the second network interface to transmit the acquired image to the server ([0063] – “product image module 202 may transmit the image data to a remote computer”; [0115] – “sending the image data to a remote server”), wherein
the first processor is configured to
upon receipt of the image from the terminal, identify one or more commodities included in the image ([0048] – “identify a plurality of products within image data received from the image sensor 104”),
determine first commodities that are included in the list of commodities [user-specified product] and are also identified in the image ([0064] – “compare the , 
generate first information indicating whether or not the first commodities satisfy the respective purchase conditions [product constraints] ([0067] – “further compares the identified plurality of products to at least one product constraint. The product constraint may be a user-specified product characteristic required of any matching products”),
generate second information indicating where the first commodities are displayed, and control the first network interface to transmit the first and second information to the terminal ([0094] – “display module 218 may receive instructions and/or data from the any of the location module 206”; [0096] – “display module 218 receives an indication of whether a product is a matching product”), and
the second processor is further configured to
upon receipt of the first and second information, control the display to display, in the acquired image, one or more guidance images each indicating a location of one of the first commodities and whether or not the first commodity satisfies the corresponding purchase condition [brands/prices] ([0070] – the location module 206 indicates one or more product characteristics of the matching products such as brands or prices of the matching products; [0094] – “the location module 206 may provide an on-display location of a matching product and instruct the display module to draw a highlight or outline around the matching product within the image data so as to indicate its location”).

Regarding claim 2, Peterson discloses the system according to claim 1. Peterson further discloses wherein each purchase condition includes a condition of a price for the corresponding commodity specified by the customer ([0075] – ‘ A product constraint may be a user-specified product characteristic required of any matching products, such as…the product being within a certain size range or price range”), and
each guidance image is displayed in a different manner depending on whether or not a sales price of the first commodity is higher than the price specified by the customer ([0096] – “display module 218 may be configured to use different visual schemes to visually distinguish between matching products, suggested products, and alternative products. For example, the display module 218 may use different colors, patterns, line thicknesses, and the like when displaying matching products, suggested products, and alternative products”; see Fig. 20 – matching products 302 that meet the price constraint are displayed differently than alternative products 304).

Regarding claim 4, Peterson discloses the system according to claim 1. Peterson further discloses wherein each purchase condition includes a condition of a provider for the corresponding commodity specified by the customer ([0065] – “user-specified product may be any product that the user desires to locate and/or purchase…user may specify additional attributes of the product (e.g., size, color, and brand)”), and
each guidance image is displayed in a different manner depending on whether or not a provider of the first commodity is the provider specified by the customer ([0096] – “display module 218 may be configured to use different visual schemes to visually distinguish between matching products, suggested products, and alternative products. For example, the display module 218 may use different colors, patterns, line thicknesses, and the like when displaying . 

Regarding claim 6, Peterson discloses the system according to claim 1. Peterson further discloses wherein the first processor is further configured to determine whether or not each first commodity is registered [previously purchased] ([0124] – “comparing the items of the purchase history to the plurality of identified products and identifying any matches. For example, a list of previously purchased products may be parsed and compared to a list of products identified within the image data”), and 
control the first network interface to transmit to the terminal fourth information indicating whether or not the first commodities are registered ([0094] – “display module 218 may receive instructions and/or data from the any of the location module 206, the purchase history module 210”), and
each guidance image is displayed in a different manner depending on whether or not the first commodity is registered ([0079] – “purchase history module 210 may cause the location module 206 to indicate with emphasis those matching products that also fit the purchasing trend”; [0096] – “display module 218 may be configured to use different visual schemes to visually distinguish between matching products, suggested products, and alternative products. For example, the display module 218 may use different colors, patterns, line thicknesses, and the like when displaying matching products, suggested products, and alternative products”; see Fig. 20 – matching products 302 that meet the price constraint are displayed differently than alternative products 304).

Regarding claim 8, Peterson discloses the system according to claim 1. Peterson further discloses wherein the first processor determines the commodities included in the image by recognizing one or more shelves included in the image and specifying the commodities displayed on the shelves ([0047] – “image sensor 104 captures images of a scene before the user (e.g., of a store shelf)”; [0059] – “a digital photograph of a store shelf may contain a plurality of products within image data, the product image module 202 being configured to identify each product within image data”).

Regarding claim 10, Peterson discloses the system according to claim 1. Peterson further discloses the terminal is a mobile terminal operated by the customer ([0040] – “embodied in a wearable device or mobile device”).

Regarding claim 11, all the limitations in method claim 11 are closely parallel to the limitations in system claim 1 and are therefore rejected on the same basis.

Regarding claim 12, all the limitations in method claim 12 are closely parallel to the limitations in system claim 2 and are therefore rejected on the same basis.

Regarding claim 14, all the limitations in method claim 14 are closely parallel to the limitations in system claim 4 and are therefore rejected on the same basis.

Regarding claim 16, all the limitations in method claim 16 are closely parallel to the limitations in system claim 6 and are therefore rejected on the same basis.

Regarding claim 18, all the limitations in method claim 18 are closely parallel to the limitations in system claim 8 and are therefore rejected on the same basis.

Regarding claim 20, all the limitations in apparatus claim 20 are closely parallel to the limitations in system claim 1 and are therefore rejected on the same basis.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the bases for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 7, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson, in view of Lim et al., U.S. 20130332228 A1 (hereafter referred to as “Lim”). 

Regarding claim 3, Peterson discloses the system according to claim 2. Peterson does not explicitly disclose wherein the guidance image is displayed in a different background color depending on whether or not the sales price is higher than the price specified by the customer.
	Lim, on the other hand, teaches wherein the guidance image is displayed in a different background color depending on whether or not the sales price is higher than the price specified by the customer in [0152] – “The controller 130 may differently express colors of the item 2031 having lower price than that of the product to be purchased currently and colors of the items 2032, 2033, 2041 having higher price than that of the product to be purchased currently. For example, the similar item 2031 having lower price may be expressed as red color and similar items 2032, 2033, 2041 having higher price may be expressed as blue color”).
It would have been obvious to one of ordinary skill in the art to include in the method, as disclosed by Peterson, to include wherein the guidance image is displayed in a different background color depending on whether or not the sales price is higher than the price specified by the customer, as taught by Lim, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peterson, to include the teachings of Lim in order to increase user convenience while shopping by informing a user when a condition is met (Lim: [0011, 0021]).

Regarding claim 5, Peterson discloses the system according to claim 1. Peterson further discloses wherein the guidance image is displayed [differently] depending on whether or not the provider of the first commodity is the provider specified by the customer ([0096] – “display module 218 may be configured to use different visual schemes to visually distinguish between matching products, suggested products, and alternative products. For example, the display module 218 may use different colors, patterns, line thicknesses, and the like when displaying matching products, suggested products, and alternative products”; see Fig. 20 – matching products 302 that meet the price constraint are displayed differently than alternative products 304).
Peterson does not explicitly disclose wherein the guidance image is displayed in a different background color depending on whether or not the condition specified by the customer is met.
Lim, on the other hand, teaches wherein the guidance image is displayed in a different background color depending on whether or not the condition specified by the customer is met in [0152] – “The controller 130 may differently express colors of the item 2031 having lower price than that of the product to be purchased currently and colors of the items 2032, 2033, 2041 having higher price than that of the product to be purchased currently. For example, the similar item 2031 having lower price may be expressed as red color and similar items 2032, 2033, 2041 having higher price may be expressed as blue color”).
It would have been obvious to one of ordinary skill in the art to include in the method, as disclosed by Peterson, to include wherein the guidance image is displayed in a different background color depending on whether or not the condition specified by the customer is met, as taught by Lim, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination 

Regarding claim 7, Peterson discloses the system according to claim 1. Peterson further discloses in [0095] – “the display module 218 may retrieve and display additional information for the product corresponding to the pop-up window. For example, the display module 218 may display a comprehensive list of product attributed in response to the user selecting the pop-up window”, but does not explicitly teach wherein each guidance image includes a name of the first commodity and an icon indicating whether or not the first commodity is registered.
Lim, on the other hand, teaches wherein each guidance image includes a name of the first commodity and an icon [star icon 2061] indicating whether or not the first commodity is registered in [0151] – “item information 2031, 2032, 2033, and 2041 may mark icons 2051, 2061 with product images, names, and prices. For example, in FIG. 20, the icon 2051 in list format indicates information of similar items in the previous buying products, and the icon 2061 in star format indicates information of similar items registered on the wish list”.
It would have been obvious to one of ordinary skill in the art to include in the method, as disclosed by Peterson, to include wherein each guidance image includes a name of the first commodity and an icon indicating whether or not the first commodity is registered, as taught by Lim, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination 

Regarding claim 13, all the limitations in method claim 13 are closely parallel to the limitations in system claim 3 and are therefore rejected on the same basis.

Regarding claim 15, all the limitations in method claim 15 are closely parallel to the limitations in system claim 5 and are therefore rejected on the same basis.

Regarding claim 17, all the limitations in method claim 17 are closely parallel to the limitations in system claim 7 and are therefore rejected on the same basis.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson, in view of LI et al., U.S. 20200027148 A1 (hereafter referred to as “LI”). 

Regarding claim 9, Peterson discloses the system according to claim 1. Peterson does not explicitly disclose wherein the terminal is attached to a shopping cart.
LI, on the other hand, teaches wherein the terminal is attached to a shopping cart in [0040] – “smart shopping cart includes a shopping cart body and an interaction system, and the interaction system includes an image capturing unit and a display unit”.
wherein the terminal is attached to a shopping cart, as taught by LI, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peterson, to include the teachings of LI in order to provide a convenient shopping cart when consumers purchase items in a large market (LI: [0004]).

Regarding claim 19, all the limitations in method claim 19 are closely parallel to the limitations in system claim 9 and are therefore rejected on the same basis.











Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Fuzell-Casey et al., U.S. 20100106602 A1, teaches a locatable shopping cart that enables users to create a list of items portably. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA H YANG whose telephone number is (571) 272-3785.  The examiner can normally be reached on M-F 7-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/ELISA H YANG/Examiner, Art Unit 3625      

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625